COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     In re Nicole Maxim

Appellate case number:   01-13-00316-CV

Trial court case number: 2012-04106

Trial court:             310th District Court of Harris County

     Relators’ motion to stay all trial court proceedings regarding intervenors’ claims only is
DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: April 29, 2013